Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hefei CN109461376, provided in the applicant’s IDS. See English translation document for references to page and paragraph numbers.
As for claim 1, Hefei discloses a backlight module, comprising: a substrate 111 including a light-emitting area (areas corresponding to locations having light emitters 112, Fig 2) and a non-light-emitting area surrounding the light-emitting area (at least perimeter portions on edges of device outside of the light emitters  112, as shown in Fig 2); a plurality of mini light-emitting diodes (LEDs) disposed in the light-emitting area of the substrate (112, Fig 2); and at least one conductive reflective layer covering the whole non-light-emitting area (reflective film layer 113, see Fig 1; may include a reflective metal layer, page 2), wherein the mini LEDs are electrically connected to the conductive reflective layer (see fig 2, in contact with conductive material therefore electrically connected).

As for claim 11, Hefei further discloses a display device (see page 6, second paragraph), comprising the backlight module according to claim 1.


Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As for claim 3, the prior art fails to teach the backlight module according to claim 2, further comprising at least one open groove defined in the second conductive reflective layer, wherein the mini LEDs correspond to the open groove and are electrically connected to the first conductive reflective layer.
As for claim 9, the prior art fails to teach the backlight module according to claim 2, wherein the first conductive reflective layer comprises at least two fifth reflective .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ICHIKI ‘672, CHEN ‘077, COK ‘946, and EPLER ‘300 disclose relevant lighting devices that have transparent reflectors and light-emitting layers similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875